IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30742
                        Conference Calendar



BLAKE BOURGEOIS; SAMUEL CARCISSE; DATHRONE
CHAPMAN; DARRELL DUNN; HERBERT FRANCOIS; LAWRENCE
GAINES; CARDELL HAYNES; KEITH J. HICKS; GERALD
HILTON; REGGIE HOLLAND; ROBERT MUSE, JR.; ANDREW
NORTH; JOHNEL PETERS; KEVIN PETERSON; JOE
SPRIGGS; OSCAR VICKNAIR, JR.; DARRYL WEST, JR.;
MARK W. WHEAT; ALL PLAINTIFFS,

                                    Plaintiffs-Appellants,

versus


JEFFREY P. WILEY; HAROLD TRIDICO; BOBBY WEBRE;
JOHN KAIGLER; CEDRICK SMITH, also known as Sedrick
Smith; NFN JULES, Sergeant; CHRIS HAGAN, also known
as Christopher Hagan; PAT OURSO, also known as Pat
Ohsso; NFN TOMPLATE; LUICIEN DORTHWAITE, also known
as Officer Lucien; SUE MARTIN, also known as
Sergeant Sue, also known as Sue Correctional Worker;
NFN ROSEVILLE, Officer; NFN BUGGAGE, Mr., also known
as W. Buggage; BILLY BIRD, also known as Billy Byrd;
NFN DIXON, Mr., also known as Kennith Dixon, also
known as Kenneth Dixon; ROOSEVELT THOMPSON, also
known as Deputy Roosevelt; NFN COLLINS, Deputy;
ROOSEVELT HAMPTON; ALL DEFENDANTS,

                                    Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        USDC No. 97-CV-431
                       - - - - - - - - - -

                           June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
                           No. 98-30742
                                -2-

     On June 11, 1998, the magistrate judge entered an order

granting the motion for summary judgment filed by 13 of the

above-captioned defendants.    Several other defendants did not

join the summary-judgment motion.

     When an action involves multiple parties or multiple claims,

any decision that adjudicates the liability of fewer than all the

parties or disposes of fewer than all the claims does not

terminate the litigation and is not appealable unless certified

under FED. R. CIV. P. 54(b).   See Thompson v. Betts, 754 F.2d
1243, 1245 (5th Cir. 1985).    The magistrate judge has not

certified the June 11, 1998, order in accordance with Rule 54(b).

Accordingly, we are without jurisdiction.

     APPEAL DISMISSED.




except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.